internal_revenue_service number release date index number --------------------------- -------------------------------------- ------------------------------ department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip - plr-131880-03 date date legend taxpayer ------------------------------------------------ ----------------------------------------- ------------------------------------- -------------------------------- ------------- ----------------------------------------------------------- ------------------------------------------------------------------- state a equipment b ----------------------------------------------------- company c ------------- plan d pan e dear ----------- this is in reply to your letter of date requesting rulings that the contracts issued by taxpayer’s wholly owned subsidiary insurance subsidiary qualify as insurance contracts for federal_income_tax purposes and that insurance subsidiary is taxable under ' of the internal_revenue_code as an insurance_company other than a life_insurance_company facts taxpayer is a corporation chartered under the laws of state a taxpayer operates as a distributor of equipment b and accessories and parts for equipment b taxpayer sells leases and repairs these products most of equipment b and the related accessories and parts carried by taxpayer are manufactured by company c taxpayer uses the calendar_year as its taxable_year and uses the accrual_method of accounting for both its financial records and for federal_income_tax purposes taxpayer has elected pursuant to sec_1362 to be an s_corporation in addition to manufacturing equipment b and related accessories and parts company c offers to purchasers of equipment b an agreement providing coverage in the event of the mechanical breakdown of equipment b this coverage is intended to supplement the manufacturer’s warranty company c provides with equipment b taxpayer has acted as an agent of company c in selling this coverage to purchasers and lessees of equipment b taxpayer wishes to diversify its business activities and to issue agreements similar to those offered by company c taxpayer proposes to form a corporation hereafter insurance subsidiary pursuant to the laws of state a taxpayer will be the sole shareholder of insurance subsidiary taxpayer will not elect under sec_1361 to treat insurance subsidiary as a qualified_subchapter_s_subsidiary insurance subsidiary will offer two mechanical breakdown agreements to customers of taxpayer who purchase lease equipment b plan d and plan e these plans will be a contract between the customer and insurance subsidiary the plans will be in force for a specified period of time and both indicate that they run concurrently with and have no effect on any warranty provided by company c the plans provide for the repair or replacement of parts of equipment b which fail during the period the plan is in force this repair or replacement must be performed by taxpayer the plans do not provide for any compensation or reimbursement for any other losses or expenses including indirect or consequential damages incurred by the customer as a result of the failure of a covered part the plans cover only parts which have been inspected and determined to have been defective in material or workmanship the plans do not cover routine maintenance nor cover the cost of transporting equipment b to taxpayer for the performance of the appropriate repair or replacement of a covered part plan d covers equipment b’s powertrain plan e covers the entire piece of equipment insurance subsidiary will not perform any repair or replacement work itself that work will be performed by taxpayer with insurance subsidiary satisfying taxpayer’s charge for such work the plans will be offered to customers at the time equipment b is sold or leased in the event a customer purchases a plan but decides to cancel it before expiration insurance subsidiary will refund to the customer the purchase_price allocable to the unexpired portion of the plan insurance subsidiary will issue a large number of plans it is anticipated that the purchasers of the plans will be unrelated to company c taxpayer and insurance subsidiary it is also anticipated that for certain pieces of equipment b taxpayer will continue to offer to customers the opportunity to purchase the agreements issued by company c insurance subsidiary will not be recognized as an insurance_company under the laws of state a however it is anticipated that insurance subsidiary’s operations will to the extent possible be consistent with that state’s captive_insurance_company act the fees to be charged for the plans the amount of capital surplus maintained and the amount of loss_reserves will be determined no less frequently than annually by an independent actuary additionally insurance subsidiary’s financial records will be audited annually by a certified_public_accountant insurance subsidiary will employ a sufficient number of employees to support its operations the employees will perform functions including contract underwriting claims administration contract cancellation and information_technology insurance subsidiary anticipates that its gross_receipts from issuing the plans will comprise the substantial majority of its total gross_receipts taxpayer will provide no guarantee of insurance subsidiary’s ability to perform its obligations under the plans law and analysis sec_1_801-3 provides that the term_insurance company means a company sec_831 provides that taxes as computed under sec_11 will be imposed on the taxable_income as defined by sec_832 of each insurance_company other than a life_insurance_company sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involve ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or neither the code nor the regulations thereunder define the terms insurance or risk_distribution incorporates the statistical phenomenon known as the law of large perils it is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 while parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite and e are insurance contracts the plans are aleatory contracts under which insurance subsidiary for a fixed price is obligated to indemnify the contract holder for economic loss not covered by the manufacturer’s warranty arising from the mechanical breakdown of and repair expense to a piece of equipment b due to a defective part the plans are not prepaid service contracts because insurance subsidiary does not perform any repair services by accepting a large number of risks insurance subsidiary has distributed the risk of loss under the contracts so as to make the average loss more predictable insurance subsidiary’s primary and predominant business activity will be issuing the plans which we have concluded are insurance contracts for federal_income_tax purposes therefore under sec_1_801-3 insurance subsidiary will qualify as an insurance_company for purposes of sec_831 so long as its primary and predominant business activity is issuing the plans based on the information submitted we conclude that for federal income taxes plans d based on the representations concerning its business activities we conclude that conclusion sec_1 plan d and plan e are insurance contracts for federal_income_tax purposes long as issuing plans d and e is its primary and predominant business activity insurance subsidiary will qualify as an insurance_company for purposes of sec_831 so caveat sec_2 no ruling has been requested and no opinion is expressed concerning whether except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter insurance subsidiary’s gross premiums written include the entire amount the purchasers of plans d and e pay to the taxpayer for the contracts application of sec_482 or sec_845 to the transaction no opinion is expressed concerning the purpose and motive of the transaction or the sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely s mark smith chief branch office of associate chief_counsel financial institutions products
